Citation Nr: 1022196	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  04-16 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In August 2004, the Veteran testified at 
a hearing before the undersigned.  The Board thereafter 
remanded the appeal in September 2005 and October 2007. 

While the appeal was in remand status, the RO granted the 
Veteran's claim of service connection for headaches in a May 
2009 rating decision.  Therefore, this issue is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997) (holding that the RO's award of service 
connection for a particular disability constitutes a full 
award of benefits on the appeal initiated by the veteran's 
notice of disagreement on such issue). 


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record demonstrates that the Veteran's sustained additional 
cervical spine disability as a result of a fall caused by her 
service connected headaches.


CONCLUSION OF LAW

Cervical spine disabilities were aggravated by the Veteran's 
service connected headaches.  38 U.S.C.A. §§ 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Given the fully 
favorable decision contained herein, the Board finds that 
discussion of the VCAA notice provided to the Veteran is 
unnecessary, since any deficiency in the timing or content of 
such notice would constitute harmless error.  To whatever 
extent the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
a disability rating and effective date, the Board finds that 
the RO will address any applicable downstream issues when 
effectuating the award and therefore any failure to provide 
this notice at this junction cannot prejudice the claimant 
because he will be free to appeal any unfavorable finding by 
the RO regarding the disability rating and effective date.



The Claim

The Veteran contends that she sustained additional cervical 
spine disability as a result of a fall caused by her service 
connected headaches.  Specifically, she claims that the 
weakness and dizziness brought on by her service connected 
headaches caused her to fall down some steps and break her 
neck.  In the alternative, it is alleged that her current 
cervical spine disabilities were caused by her military 
service, including the failure by her in-service doctors to 
treat her with hormone therapy which caused her to develop 
osteoporosis and degenerative disc disease at any early age 
which diseases caused or aggravated her current cervical 
spine disabilities.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the 
Veteran is service connected for headaches.  See May 2009 
rating decision.  Moreover, a review of the record on appeal 
shows the Veteran's injured her cervical spine in a fall she 
took in December 2001.  See private treatment records dated 
in December 2001.  A review of the record on appeal also 
shows that the Veteran had had problems with her cervical 
spine prior to her December 2001 fall, which required 
surgical treatment in 1995 and 1997.  She also sustained 
additional cervical spine disability after the fall including 
a fractured vertebral body and herniated nucleus pulposus 
with stenosis that required cervical spine fusion and she was 
thereafter diagnosed with Brown Sequard Syndrome.  Id; Also 
see the July 2002 letter from Donald E. Bley, M.D.; the July 
2006 VA examination report.

As to the cause of her fall, prior to her filing her claim of 
service connection for a cervical spine disability with VA in 
July 2002, private treatment records dated in September 1982 
noted the Veteran's complaints that her headaches were 
accompanied by loss of consciousness.  Similarly, private 
treatment records dated in December 2001 noted her complaints 
that her headaches were accompanied by right and or left 
sided weakness.  Moreover, in a number of VA treatment 
records, including those dated in February 2003 and December 
2003, the Veteran reported that her headaches caused her 
fall.  Additionally, because symptoms such as weakness, 
dizziness, and instability are observable by a lay person, 
the Board finds that the Veteran is both competent and 
credible to report on when she has such problems.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Furthermore, in July 2002 Dr. Bley opined that the 
Veteran's headaches caused her fall in December 2001.  This 
opinion is not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) 
(VA may only consider independent medical evidence to support 
its findings and is not permitted to base decisions on its 
own unsubstantiated medical conclusions).

While the December 2001 medical records surrounding the 
Veteran's treatment following her fall do not specifically 
point to her service-connected headaches as the cause of the 
fall and instead only report that she slipped and fell, the 
Board nonetheless finds that the evidence, both positive and 
negative as to whether her fall was caused by her headaches, 
is at least in equipoise.  Under such circumstances, and 
granting the Veteran the benefit of any doubt in this matter, 
the Board concludes that it was and service connection for 
residuals of the subsequent cervical spine injury is 
warranted on a secondary basis.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990); Allen, supra.


ORDER

Service connection for residuals of a cervical spine injury 
is granted. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


